Citation Nr: 1442155	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-29 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for degenerative disease of the lumbar spine, and, if so, whether service connection for a back disorder is warranted.

3.  Entitlement to an initial rating in excess of 10 percent for chronic sinusitis (with allergic rhinitis).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1991 to April 1991 with additional service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2014, the Veteran and her spouse testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.  At such time, the record was held open for 60 days until July 13, 2014, to allow the Veteran to submit additional evidence.  As such, in July 2014, the Veteran via her attorney submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, the Veteran has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a  May 2014 Board Hearing Brief and May 2014 hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a sleep disorder, to include as secondary to service-connected chronic sinusitis (with allergic rhinitis), has been raised by the record, but has not been adjudicated by the AOJ.  See May 2014 Hearing Transcript, page 13, 17.  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The Board herein reopens the Veteran's claim for service connection for degenerative disease of the lumbar spine.  The reopened claim as well as the remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in September 2003, the RO denied service connection for degenerative disease of the lumbar spine.

2.  Evidence added to the record since the final September 2003 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for degenerative disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied the Veteran's claim of entitlement to service connection for degenerative disease of the lumbar spine is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disease of the lumbar spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for degenerative disease of the lumbar spine is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

In a September 2003 rating decision, the RO denied the Veteran's claim for service connection for degenerative disease of the lumbar spine.  The evidence considered in connection with such decision includes the Veteran's service treatment records, VA and private treatment records, and an August 2003 VA examination report.  The RO noted that the Veteran had a current diagnosis of degenerative disease of the lumbar spine; however, determined that such existed prior to her service.  The RO further found that, during the Veteran's active military service, she was seen for acute exacerbations of her back condition; however, there was no evidence that such condition permanently worsened as a result of service.  Therefore, the RO denied service connection for degenerative disease of the lumbar spine.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

On September 26, 2003, the Veteran was advised of the decision and her appellate rights.  In April 2004, she filed a notice of disagreement and, on August 25, 2004, a statement of the case was issued.  At such time, the Veteran was notified that she must file a formal appeal within 60 days from the date of the letter or within one year of the date of the letter notifying her of denial.  Thereafter, the Veteran filed a substantive appeal (via Form 9), which was received on November 2, 2004; however, such substantive appeal is untimely.  In this regard, such must have been received within one year from the issuance of the September 2003 rating decision (i.e., by approximately September 26, 2004) or within 60 days of the issuance of the statement of the case (i.e., by approximately October 25, 2004).  Therefore, the September 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for degenerative disease of the lumbar spine was received prior to the expiration of the appeal period stemming from the September 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that the Veteran has submitted copies of her active duty for training (ACDUTRA) service personnel records in connection with her March 2009 application to reopen her claim.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  In the instant case, the previously unreviewed ACDUTRA service personnel records are not relevant because they contain no information pertaining to the Veteran's claim, including any reference to a preexisting back condition.  Therefore, the provisions of 38 C.F.R. 3.156(c) are inapplicable.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the September 2003 rating decision includes more recent VA treatment records, private medical records, and statements by the Veteran and various family members, including the testimony of the Veteran and her spouse at the May 2014 hearing.  The Board finds that the evidence received since the September 2003 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.

In this regard, the RO previously denied the Veteran's claim for service connection for degenerative disease of the lumbar spine on the basis that there was no evidence showing that her preexisting back condition had been permanently aggravated by her active duty military service.  Evidence received since the September 2003 rating decision includes testimony from the Veteran at the May 2014 hearing that her back problem had worsened after an injury she sustained during active duty service and prior to subsequent work-related back injuries.  She also testified that after her exit from active duty service she received treatment for her back from Dr. Hall, including physical therapy, home therapy, and use of a TENS machine, to treat her aggravated back injury.  Therefore, as newly received evidence suggests that the Veteran's preexisting back injury may have been permanently aggravated by an injury sustained during her active duty military service, such evidence relates to an unestablished fact necessary to substantiate the claim for service connection for degenerative disease of the lumbar spine.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative disease of the lumbar spine is reopened, and the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's request to reopen a claim of entitlement to service connection for hypertension, the RO denied the claim in the June 2009 rating decision on the basis that the Veteran had not submitted new and material evidence to reopen it.  Thereafter, in January 2010, the Veteran submitted a notice of disagreement to the AOJ, which specifically disagreed with the June 2009 denial of her request to reopen her claim for service connection for degenerative disease of the lumbar spine and an increased rating for chronic sinusitis and generally "appeal[ed] any and all other conditions and impairments listed on [the] most recent rating decision."  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Therefore, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board finds that a remand is also necessary to afford the Veteran new VA examinations for her back disorder and chronic sinusitis.  Regarding the latter issue, as the Veteran testified that her chronic sinusitis had worsened since she last underwent VA examination in May 2011, a contemporaneous examination to assess the current nature and severity of such condition is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   Additionally, the Board finds that a VA examination regarding the etiology of the Veteran's back disorder is warranted as she has offered testimony at the May 2014 hearing that she experienced a worsening of her preexisting back condition after injuring herself during active duty service.

Furthermore, the Board finds that, as relevant to all claims, a remand is necessary in order to obtain outstanding treatment records as well as the Veteran's service medical records from her period of ACDUTRA service.  In this regard, the record reflects, and the Veteran confirms, that she currently receives all treatment from the Birmingham, Alabama, VA Medical Center (VAMC).  The record currently contains VA treatment records from the Birmingham VAMC dating to April 2014.  On remand, the AOJ should obtain updated VA treatment records and service treatment records from the Veteran's ACDUTRA service from November 1988 to November 2000.

Regarding other records, the Veteran testified at the May 2014 hearing that she received treatment from Dr. Hall for her back condition after her departure from active military duty service.  See Hearing Transcript, p. 10-11.  Records from Dr. Hall from April 1992 to March 1993 have been associated with the record; however, these records pertain only to treatment for headaches.  The record also reflects that the Veteran received Worker's Compensation benefits in conjunction with a back injury she suffered in 1998 and/or 1999 while employed at the Birmingham VAMC.  See August 2003 VA Examination Report.  If possible, records related to the Veteran's Worker's Compensation claim should be sought on remand.  Additionally, any existing medical records involving treatment of the Veteran's back from Dr. Hall from 1991 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  Advise the Veteran and her attorney of the time period in which to perfect her appeal.  If the Veteran perfects her appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request (1) any and all medical records pertaining to any treatment she has received for her back from Dr. Hall from 1991, and (2) a copy of any determinations made with regard to the Veteran's claim for Worker's Compensation, to include all medical records upon which the determinations were made.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

3.  Obtain all VA treatment records from the Birmingham VAMC from April 2014, pertaining to the Veteran's service-connected chronic sinusitis as well as her claimed back disorder.  Additionally, all service treatment records during the Veteran's period of ACDUTRA service from November 1988 to November 2000 should be obtained.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected chronic sinusitis (with allergic rhinitis).  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner must fully describe the nature and severity of the manifestations of the Veteran's chronic sinusitis.  Specifically, the examiner must indicate the presence of (i) radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries; or (ii) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or (iii) one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or; more three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

The examiner should also discuss the functional impairment associated with such disability, to include the impact such have on the Veteran's daily life and employability.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and her family members, particularly the Veteran's allegations of worsened sinusitis symptomatology.  All opinions expressed should be accompanied by supporting rationale.

5.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of her back disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should address the following questions:

(A) Identify all current diagnoses of the back.

(B) For each currently diagnosed back disorder, is there is clear and unmistakable evidence that the disorder pre-existed the Veteran's entry to active service in January 1991?  In this regard, the examiner is advised that the record reflects that she entered active service on January 8, 1991, and a January 17, 1991 periodic examination reflects a notation that she had lumbosacral strain since 1988.  No other back disorders/diagnoses were noted. 
   
(i) If there is clear and unmistakable evidence that the back disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii) If there is no clear and unmistakable evidence that the current back disorder(s) pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's alleged in-service injury when she caught a falling patient and/or a March 1991 record showing an acute exacerbation of the Veteran's low back pain.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and her family members, particularly the Veteran's allegations of a worsened back condition after her in-service injury and prior to any subsequent back injuries.  All opinions expressed should be accompanied by supporting rationale.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


